EXHIBIT 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors B Communications Ltd: We consent to the incorporation by reference in the registration statement (No.333-150173) on Form S-8 of B Communications Ltd. of our report dated April30, 2012, with respect to the consolidated statements of financial position of B Communications Ltd. and its subsidiaries (“the Company”), as of December31, 2011 and 2010, and the related consolidated statements of income, comprehensive income, changes in equity, and cash flows for each of the years in the three year period ended December 31, 2011, and the effectiveness of internal control over financial reporting as of December31, 2011, which report appears in theForm 20-F of B Communications Ltd.dated April 30, 2012. /s/Somekh Chaikin Somekh Chaikin Certified Public Accountants (Isr.) Member Firm of KPMG International Tel Aviv, Israel April 30, 2012
